 

Exhibit 10.2

 

EXECUTION COPY

 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Agreement”), dated as of November 29, 2018, is
entered into by and among Nevada Gold & Casinos, Inc., a Nevada corporation (the
“Company”), Maverick Casinos LLC, a Nevada limited liability company (“Parent”),
and Mutual of Omaha Bank, as escrow agent (the “Escrow Agent”).

 

WITNESSETH

 

WHEREAS, Parent, the Company, and Maverick Casinos Merger Sub, Inc., a Nevada
corporation and a wholly owned subsidiary of Parent (“Acquisition Corp.”), have
entered into an Agreement and Plan of Merger dated as of September 18, 2018 (as
amended by Amendment No. 1 to Agreement and Plan of Merger Agreement dated as of
November 29, 2018, and as it may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Merger Agreement”), pursuant to which
Acquisition Corp. will be merged with and into the Company (the “Merger”), upon
the terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Parent are entering into the Securities Purchase Agreement date as
of November 29, 2018 (as it may be amended, restated, supplemented, or otherwise
modified from time to time, the “Securities Purchase Agreement”), pursuant to
which the Company is issuing and selling to Parent 890,390 shares of common
stock, par value $0.12, of the Company (the “Escrow Shares”);

 

WHEREAS, concurrently with or promptly following the execution of this
Agreement, the Company and Parent are depositing the Escrow Shares (and the
Stock Certificate (as defined below) and Share Transfer Documents (as defined
below)) with the Escrow Agent into a segregated escrow account (the “Escrow
Account”), to be held, released, and disposed of by the Escrow Agent in
accordance with the terms of this Agreement; and

 

WHEREAS, the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, and intending to be legally bound, the
parties hereto agree as follows:

 

1.            Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.
For purposes of this Agreement:

 

(a)            “Business Day” means any day Escrow Agent is open for business,
other than Saturday, Sunday, Federal Reserve Bank holiday or any other day
Escrow Agent is authorized by law to be closed.

 

(b)            “Cut-Off Time” means Escrow Agent’s designated time on any
Business Day to receive instructions from a party or parties to this Agreement
and act upon it, which shall not in any event be earlier than 12:00 noon
Mountain Time. If such instructions are not received by the Escrow Agent’s
Cut-Off Time, then such instructions shall be acted upon on the following
Business Day.

 



   

 

 

2.            Appointment of Escrow Agent. The Company and Parent hereby appoint
the Escrow Agent to act as escrow agent hereunder and the Escrow Agent hereby
accepts such appointment.

 

3.            Deposit of Escrow Shares. Concurrently herewith, (a) the Company
shall give American Stock Transfer & Trust Company, LLC, the Company’s transfer
agent, irrevocable instructions to issue a certificate representing the Escrow
Shares (the “Stock Certificate”) registered in the name of Parent and to deliver
the Stock Certificate to the Escrow Agent on an expedited basis, and (b) Parent
shall deliver to the Escrow Agent a stock power, duly executed in blank, and a
transfer of ownership form, duly executed in blank, in a form acceptable to the
Company’s transfer agent, in respect of all of the Shares (the documents
described in this clause (b) are referred to herein collectively as the “Share
Transfer Documents”). Upon receipt, the Escrow Agent shall acknowledge its
receipt of the Stock Certificate and Share Transfer Documents. The Escrow Agent
agrees to hold and dispose of the Escrow Shares (and the Stock Certificate and
Share Transfer Documents) in accordance with the terms and conditions of this
Agreement.

 

4.            Voting and Economic Rights. Subject to the terms of the Securities
Purchase Agreement, during the period in which the Escrow Shares are retained in
the Escrow Account, Parent shall be entitled to vote the Escrow Shares and to
receive the economic benefit of any dividends or other distributions paid or
made with respect to the Escrow Shares unless and until the Escrow Shares have
been delivered to the Company as provided herein. Subject to the other terms of
this Agreement, none of the Escrow Shares or any interest therein may be sold,
assigned, disposed of, pledged, encumbered, hypothecated, or otherwise
transferred, or taken or reached by legal or equitable process in satisfaction
of any debt or other liability of Parent prior to the release of the Escrow
Shares by the Escrow Agent pursuant to the terms hereof. The parties agree that,
for purposes of United States federal and other taxes based on income, Parent
shall be treated as the owner of the Escrow Shares and that Parent shall report
the income, if any, that is earned on, or derived from, the Escrow Shares as its
income, in the taxable year or years in which such income is properly includible
and pay any taxes attributable thereto.

 

5.            Release of Escrow Shares.

 

(a)            In the event that the Merger Agreement is terminated prior to the
effective time of the Merger and Parent is required to pay the Parent
Termination Fee pursuant to the terms of the Merger Agreement, Parent will
forfeit to the Company all of the Escrow Shares in satisfaction of the Parent
Termination Fee in accordance with the terms of the Securities Purchase
Agreement and the Merger Agreement, and Parent and the Company shall promptly
(and in any event within two Business Days) following the date of the event
giving rise to the obligation to make such payment deliver a joint written
instruction to the Escrow Agent by the Cut-Off Time to deliver all of the Escrow
Shares (and the Stock Certificate and Share Transfer Documents) held in the
Escrow Account to the Company or its designee. In such case, the Company and
Parent agree among each other to fulfill or comply with all of their respective
obligations and covenants under the Securities Purchase Agreement and the Merger
Agreement related to the forfeiture by Parent of the Escrow Shares to the
Company, including (i) in the case of Parent, delivery of all such other
documents and instruments to the Company as are necessary to transfer to the
Company all of the Escrow Shares (including, if requested by the Company, a
transfer of ownership form, duly executed in blank (with a medallion guarantee),
in a form acceptable to the Company’s transfer agent, in respect of all of the
Escrow Shares), free and clear of all Liens (as defined in the Securities
Purchase Agreement), other than Liens imposed by applicable federal and state
securities laws, and (ii) in the case of the Company, payment to Parent of an
amount equal to the Cash Payment (as defined in the Securities Purchase
Agreement).

 



 2 

 

 

(b)            In the event the Merger Agreement is terminated in accordance
with its terms prior to the effective time of the Merger and the Parent
Termination Fee is not payable, the Company will purchase from Parent, and
Parent will sell to the Company, all of the Escrow Shares for a cash purchase
price equal to the Purchase Price (as defined in the Securities Purchase
Agreement) in accordance with the terms of the Securities Purchase Agreement and
the Merger Agreement, and Parent and the Company shall promptly (and in any
event within two Business Days) following the date of termination deliver a
joint written instruction to the Escrow Agent by the Cut-Off Time to deliver all
of the Escrow Shares (and the Stock Certificate and Share Transfer Documents)
held in the Escrow Account to the Company or its designee. In such case, the
Company and Parent agree among each other to fulfill or comply with all of their
respective obligations and covenants under the Securities Purchase Agreement and
the Merger Agreement related to the purchase and sale of the Escrow Shares,
including (i) in the case of Parent, delivery of all such other documents and
instruments as are necessary to transfer to the Company all of the Escrow Shares
(including, if requested by the Company, a transfer of ownership form, duly
executed in blank (with a medallion guarantee), in a form acceptable to the
Company’s transfer agent, in respect of all of the Escrow Shares), free and
clear of all Liens, other than Liens imposed by applicable federal and state
securities laws, and (ii) in the case of the Company, payment to Parent of an
amount equal to the Purchase Price.

 

(c)            If the Merger is consummated, in accordance with the terms of the
Merger Agreement, Parent and the Company will deliver a joint written
instruction on a given Business Day to the Escrow Agent by the Cut-Off Time to
deliver all of the Escrow Shares (and the Stock Certificate and Share Transfer
Documents) held in the Escrow Account to Parent, and the Escrow Shares, like all
other shares of common stock owned, directly or indirectly, by Parent or Merger
Sub immediately prior to the effective time of the Merger, shall be cancelled
and shall cease to exist, without any conversion thereof and no payment or
distribution shall be made with respect thereto pursuant to Section 3.02 of the
Merger Agreement.

 

(d)            Notwithstanding anything to the contrary in this Agreement, the
Escrow Agent shall dispose of all or a portion of the Escrow Shares (and the
Stock Certificate and Share Transfer Documents) held in the Escrow Account in
accordance with a joint written instruction signed by Parent and the Company,
whether such disposition is pursuant to the terms of this Escrow Agreement or
otherwise.

 

(e)            Notwithstanding anything to the contrary in this Agreement, the
Escrow Agent shall promptly release all or any portion of the Escrow Shares (and
the Stock Certificate and Share Transfer Documents) held in the Escrow Account,
at any time or from time to time, in accordance with an Order (as defined below)
that is presented to the Escrow Agent by Parent or the Company. The Escrow Agent
shall promptly upon receipt of any such Order comply with such Order. The Escrow
Agent shall be entitled to act on any such Order without further inquiry,
question, or consent. As used in this Agreement, the term “Order” means any
final and non-appealable order, judgment, or decree of any court of competent
jurisdiction.

 



 3 

 

 

(f)            Escrow Agent shall have no less than three (3) Business Days to
act upon any instruction received by the Cut-Off Time pursuant to this paragraph
5.

 

6.            Conflicting Demands. If conflicting or adverse claims or demands
are made or notices served upon the Escrow Agent, then the Escrow Agent shall
refrain from complying with any such claim or demand so long as such
disagreement shall continue. In so doing, the Escrow Agent shall not be or
become liable for damages, losses, costs, expenses, or interest to any Person
for its failure to comply with such conflicting or adverse demands. The Escrow
Agent shall continue to so refrain and refuse to act until it shall have
received certification satisfactory to it that such conflicting or adverse
claims or demands shall have been finally determined by an Order, or shall have
been settled by agreement of Parent and the Company, in which case the Escrow
Agent shall be notified thereof in a written notice signed by Parent and the
Company. The Escrow Agent may seek the advice of legal counsel in any dispute or
question as to the construction of any of the provisions of this Agreement or
its duties hereunder, and it shall incur no liability and shall be fully
protected in respect of any action taken, omitted, or suffered by it in good
faith in accordance with the opinion of such counsel. The Escrow Agent may also
elect to commence an interpleader or other action for declaratory judgment for
the purpose of having the respective rights of the claimants adjudicated, and
may deposit with the court all Escrow Shares (and the Stock Certificate and
Share Transfer Documents), and if it so commences and deposits all Escrow Shares
(and the Stock Certificate and Share Transfer Documents), the Escrow Agent shall
be relieved and discharged from any further duties and obligations under this
Agreement.

 

7.            Termination. This Escrow Agreement, except for paragraphs 8(c),
8(d), and 8(i), which shall continue in effect, shall terminate on the date on
which there are no remaining Escrow Shares held in the Escrow Account.

 

8.            Duties of Escrow Agent; Exculpation and Indemnification of Escrow
Agent.

 

(a)            The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein.

 

(b)            The Escrow Agent shall be under no duty to accept information
from any person other than the Company and Parent and then only to the extent
and in the manner provided in this Agreement.

 

(c)            Except in cases of the Escrow Agent’s bad faith, gross
negligence, willful misconduct, fraud, or willful breach of this Agreement, the
Escrow Agent shall be protected in acting upon any written notice, opinion,
request, certificate, approval, consent, or other document believed by it to be
genuine and to be signed by the proper party or parties.

 



 4 

 

 

(d)            Parent and the Company hereby jointly and severally agree to
indemnify and hold harmless the Escrow Agent from and against any claims,
losses, damages, liabilities, and expenses (including reasonable legal fees and
expenses of attorneys) as and when incurred, arising out of or based upon any
act, omission, alleged act, or alleged omission by the Escrow Agent, or any
other cause, in any case in connection with the performance or non-performance
by the Escrow Agent of any of the Escrow Agent’s duties under this Agreement,
except such claims losses, liabilities, and expenses arising out of or based
upon the Escrow Agent’s bad faith, gross negligence, willful misconduct, fraud,
or willful breach of this Agreement; provided, however, that promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit, or proceeding, the Escrow Agent shall, if a claim in
respect thereof is to be made by the Escrow Agent against Parent and the Company
hereunder, notify Parent and the Company in writing; and provided, further, that
Parent and the Company shall be entitled, jointly or severally and at their own
expense, to participate in and/or assume the defense of any such action, suit,
or proceeding. As between Parent and the Company, all costs of indemnification
of the Escrow Agent shall be borne 50% by Parent and 50% by the Company and if
either Parent or the Company incurs greater than 50% of any such costs of
indemnification, Parent or the Company, as applicable, will promptly make
payment to the other such that each of Parent and the Company has borne 50% of
all amounts which are paid to Escrow Agent under this subparagraph (d).

 

(e)            The Escrow Agent shall have no liability or duty to inquire into
the terms and conditions of any agreements to which the Escrow Agent is not a
party, its duties under this Agreement being understood to be purely ministerial
in nature.

 

(f)            The Escrow Agent shall be permitted to consult with counsel of
its choice and shall not be liable for any action taken, suffered, or omitted by
it in good faith in accordance with the written advice of such counsel;
provided, however, that nothing contained in this subparagraph (f), nor any
action taken by the Escrow Agent, or of any counsel, shall relieve the Escrow
Agent from liability for any claims which are occasioned by its bad faith, gross
negligence, willful misconduct, fraud, or willful breach of this Agreement. The
Company shall deposit a reserve of ten thousand dollars ($10,000) with the
Escrow Agent for payment of any legal expenses pursuant to this paragraph. Any
un-used funds shall be returned to the Company upon termination of this
Agreement.

 

(g)            The Escrow Agent shall not be bound by any modification,
amendment, termination, cancellation, rescission, or supersession of this
Agreement, unless the same shall be in writing and signed by the parties hereto.

 

(h)            The Escrow Agent shall perform any acts ordered by a court of
competent jurisdiction. The Escrow Agent shall if and to the extent it is
uncertain as to its duties and rights hereunder, be entitled to refrain from
taking any action other than to keep all Escrow Shares (and the Stock
Certificate and Share Transfer Documents) in escrow until it shall be directed
otherwise in writing by both the Company and Parent, in accordance with this
Agreement, or by an Order.

 

(i)             The Escrow Agent shall have no liability for any act or omission
done pursuant to the instructions contained or expressly provided for herein, or
written instructions given by both the Company and Parent pursuant hereto,
except in cases of the Escrow Agent’s bad faith, gross negligence, willful
misconduct, fraud, or willful breach of this Agreement.

 



 5 

 

 

(j)            The Escrow Agent shall have the right, at any time, to resign
hereunder by giving written notice of its resignation to the Company and Parent,
at least thirty (30) Business Days prior to the date specified for such
resignation to take effect; provided, however, that no such resignation shall be
effective unless and until Parent and the Company have selected a successor
escrow agent and such successor escrow agent shall have assumed all of the
obligations of the Escrow Agent hereunder. Upon receipt of written notice from
Parent and the Company that a successor escrow agent has been selected and
assumed the obligations of the Escrow Agent hereunder, the Escrow Agent shall
promptly deliver the Escrow Shares (and the Stock Certificate and Share Transfer
Documents) to such successor escrow agent. If Parent and the Company have failed
to appoint a successor prior to the expiration of thirty (30) Business Days
following receipt of the Escrow Agent’s notice of resignation, the Escrow Agent
may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and any such resulting
appointment shall be binding upon all of the parties.

 

(k)            The Company and Parent agree to reimburse the Escrow Agent upon
its request for all reasonable expenses, disbursements, and advances incurred or
made by it in accordance with any provisions of this Agreement, except any such
expenses, disbursements, or advances as may be attributable to its gross
negligence, willful misconduct, bad faith, fraud, or other breach of fiduciary
duty. All reimbursements pursuant to this subparagraph (k) shall be made one
half by the Company and one half by Parent. The Escrow Agent shall deliver to
Parent and the Company upon request a detailed accounting as to all fees and
reimbursable expenses claimed by the Escrow Agent.

 

(l)            The Escrow Agent shall be entitled a one-time fee of $2,500
(“Set-Up Fee”) for the Escrow Agent’s initial review of this Agreement and the
Escrow Account set-up, and an annual fee of $9,500 (‘Annual Fee”) for its
services as Escrow Agent hereunder (it being understood and agreed that such
fees are the only fees to which Escrow Agent is entitled) in connection with the
performance of its duties hereunder, and services required on account of
disputes between Parent and the Company. Such fees shall be paid one-half by the
Company and one-half by Parent. The Set-Up Fee and the Annual Fee shall be due
and payable upon execution of this Agreement. The Set-Up Fee and Annual Fee are
non-refundable and shall not be pro-rated or reduced due to any termination
event.

 

9.            Representations and Warranties. Each party hereby represents and
warrants to each other party hereto that:

 

(a)            this Agreement has been duly authorized, executed, and delivered
by such party and is the legal, valid, and binding agreement of such party,
enforceable against such party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity (regardless of whether in equity or at law); and

 

(b)            the execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated hereby will not violate any
provision of, or be an event that is or, with the passage of time will result
in, a violation of, or result in the acceleration of or entitle any party to
accelerate (whether after the giving of notice or lapse of time or both) any
obligation under or pursuant to any mortgage, lien, lease, agreement,
instrument, order, arbitration award, judgment, or decree to which such party is
a party or by which it or any of its assets are bound.

 



 6 

 

 

10.          Notices. All requests, notices, or other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by hand in a sealed envelope, by prepaid overnight courier
(providing proof of delivery), by email, or by registered or certified mail,
return receipt requested, postage prepaid to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this paragraph 10):

 

if to the Company:

 

Nevada Gold & Casinos, Inc.

133 E. Warm Springs Road, Suite 102

Las Vegas, Nevada 89119

Attention: Michael P. Shaunnessy, President & CEO

Email: mshaunnessy@nevadagold.com

 

with a copy to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: James Modlin

Email: james.modlin@hugheshubbard.com

 

if to Parent:

 

Maverick Casinos LLC

2926 Montessouri Street

Las Vegas, NV 89117

Attention: Erick Persson

Email: erichpersson@gmail.com

 

with a copy to:

 

Lewis Roca Rothgerber Christie LLP

3993 Howard Hughes Parkway, Suite 600

Las Vegas, NV 89169

Attention: Don Martin, Esq.

Email: dmartin@lrrc.com

 

if to the Escrow Agent:

 

Mutual of Omaha Bank

Wealth Management

9200 E Pima Center Parkway, Suite 260

Scottsdale, AZ 85258

Attention: Bruce Fox

Email: Bruce.Fox@mutualofomahabank.com

 



 7 

 

 

with a copy to:

 

Mutual of Omaha Bank

Bank Law Group

4950 S. 48th Street

Phoenix, AZ 85040

Attn: Janet A. Ryan, Esq.

Email: janet.ryan@mutualofomahabank.com

 

11.          Governing Law; Jurisdiction.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
rules of such state that would direct a matter to another jurisdiction.

 

(b)            Each of the parties (i) agrees that any action, suit, or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its affiliates) shall be brought, heard, and determined
exclusively in the state courts located in the State of Nevada or, if such court
shall not have jurisdiction, any of the federal courts of the United States of
America located in the State of Nevada, (ii) irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such action, suit, or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such action, suit, or proceeding in any such court or
that any such action, suit, or proceeding brought in any such court has been
brought in an inconvenient forum, (iii) agrees that it will not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
such court, and (iv) agrees not to bring any action, suit, or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby in
any other court. The parties agree that a final trial court judgment in any such
action, suit, or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, such
final trial court judgment.

 

12.          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 



 8 

 

 

13.          Entire Agreement. This Agreement, and solely with respect to Parent
and the Company, the Merger Agreement and the Securities Purchase Agreement,
contain the entire agreement by and among the parties with respect to the
subject matter hereof and all prior agreements and undertakings, written or
oral, relating to the subject matter of this Agreement are superseded by this
Agreement and solely with respect to Parent and the Company, the Merger
Agreement and the Securities Purchase Agreement.

 

14.          Assignment. Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of this paragraph 14 will be null and void ab initio.
Subject to the preceding sentences, this Agreement will be binding upon, inure
to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

15.          Amendments; Waiver. This Agreement may not be amended or modified
except by written agreement of the parties. Any party hereto may, only by an
instrument in writing, waive compliance by any other party or parties hereto
with any term or provision hereof on the part of such other party or parties
hereto to be performed or complied with. No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
will any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The waiver
by any party hereto of a breach of any term or provision hereof shall not be
construed as a waiver of any subsequent breach. The rights and remedies of the
parties hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have hereunder.

 

16.          Miscellaneous. Nothing in this Agreement is intended to or shall
confer upon anyone other than the parties hereto any legal or equitable right,
remedy, or claim. Except as otherwise set forth in this Agreement, all fees and
expenses incurred in connection with this Agreement, including all legal,
accounting, financial advisory, consulting, and all other fees and expenses of
third parties incurred by a party in connection with this Agreement and the
transactions contemplated hereby, shall be the obligation of the respective
party incurring such fees and expenses. This Agreement may be executed and
delivered (including by facsimile or other form of electronic transmission) in
two or more counterparts, and by the different parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Paragraph headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of any term or provision hereof. If any
provision of this Agreement or the application of any such provision to any
person or circumstance shall be held invalid, illegal, or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof.

 

[Signature page follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  NEVADA GOLD & CASINOS, INC.         By: /s/ Michael P. Shaunnessy    
Name:  Michael P. Shaunnessy     Title:  President & CEO         MAVERICK
CASINOS LLC         By: /s/ Eric Persson     Name:  Eric Persson     Title:
Manager         MUTUAL OF OMAHA BANK         By: /s/ Bruce Fox     Name:  Bruce
Fox     Title:  Vice President

 

[Signature page to Escrow Agreement]

 

   

